RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 08a0060p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                    X
                               Plaintiff-Appellant, -
 DARLINGTON AMADASU,
                                                     -
                                                     -
                                                     -
                                                                        No. 07-3224
          v.
                                                     ,
                                                      >
 THE CHRIST HOSPITAL; THOMAS KEMME; DAVID            -
                                                     -
                                                     -
 PARLATO; SHARON EVANS; JANET PATTERSON;

                                                     -
 SHARYN MAKRANCY; HEALTH ALLIANCE OF

                            Defendants-Appellees. -
 GREATER CINCINNATI, INC.; MICHAEL A. ROBERTS,
                                                     -
                                                    N

                              Appeal from the United States District Court
                             for the Southern District of Ohio at Cincinnati.
                             No. 04-00456—Susan J. Dlott, District Judge.
                                        Submitted: January 4, 2008
                                  Decided and Filed: February 1, 2008
        Before: MARTIN and SUTTON, Circuit Judges; OBERDORFER, District Judge.*
                                            _________________
                                                 COUNSEL
ON BRIEF: Harry J. Finke IV, GRAYDON, HEAD & RITCHEY, Cincinnati, Ohio, John C.
Murdock, MURDOCK, GOLDENBERG, SCHNEIDER & GROH, Cincinnati, Ohio, for Appellees.
Darlington Amadasu, Cincinnati, Ohio, pro se.
                                            _________________
                                                OPINION
                                            _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Darlington Amadasu, proceeding pro se, appeals
a district court judgment dismissing his employment discrimination and civil rights action filed
pursuant to Titles VI and VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d & 2000e; the Age
Discrimination in Employment Act, 29 U.S.C. § 623; the Americans with Disabilities Act, 42 U.S.C.
§§ 12101-213; 42 U.S.C. §§ 1981, 1985, and 1986; and state law. This case has been referred to a


        *
          The Honorable Louis F. Oberdorfer, United States District Judge for the District of Columbia, sitting by
designation.


                                                        1
No. 07-3224           Amadasu v. The Christ Hospital, et al.                                  Page 2


panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. The panel unanimously
agrees that oral argument is not needed. Fed. R. App. P. 34(a).
         On July 12, 2004, Amadasu filed a complaint against The Christ Hospital; Thomas Kemme,
David Parlato, and Sharon Evans, the hospital employees; The Health Alliance of Greater
Cincinnati, Incorporated; Janet Patterson and Sharyn Makrancy, Alliance employees; and Michael
A. Roberts. Roberts, an attorney, represented the hospital, Alliance, Kemme, and Parlato in a prior
suit filed against them by Amadasu.
       Amadasu alleged that he was employed by the hospital from July 10, 2000, until the
termination of his employment on August 1, 2000. Following the termination of his employment,
Amadasu “repeatedly and continuously” applied for “open job positions” at the hospital and within
Alliance “from August 2000 to the present.” Amadasu alleged that, although he was qualified for
the available positions for which he applied, his applications were “continuously declined.”
        On May 8, 2001, Amadasu filed an employment discrimination and civil rights complaint
against Alliance, the hospital, Kemme, and Parlato in the United States District Court for Southern
Ohio. In that action, Amadasu alleged that during his employment with the hospital, he was
discriminated against and subjected to harassment because of his age, race, national origin, and
disability; his employment at the hospital was terminated because of his race, national origin, age,
and disability; the termination of his employment was retaliatory; and the defendants violated the
First, Fifth, and Fourteenth Amendments as well as various state laws during the course of his
employment and post-termination. On August 16, 2004, the district court entered judgment in favor
of the defendants. This court affirmed the district court’s judgment on November 7, 2005.
        During the pendency of the litigation initiated in 2001, Amadasu filed the present proceeding
in which he alleged that the defendants discriminated against him based upon his age, gender, race,
and national origin and retaliated against him by terminating his employment on August 1, 2000,
and by failing to hire him for any available positions for which he applied following the termination
of his employment. Amadasu also alleged that the defendants conspired to deprive him of his civil
rights and engaged in various “litigation and discovery abuses” during the prior lawsuit that he filed
in 2001 and violated several state laws. Amadasu sought monetary and equitable relief.
        The defendants filed Fed. R. Civ. P. 12(b)(6) motions to dismiss and Amadasu filed a motion
for judgment on the pleadings and for summary judgment with respect to the claims asserted against
Roberts. A magistrate judge filed reports recommending granting the defendants’ motions and
denying Amadasu’s motion. Over Amadasu’s objections, the district court granted the defendants’
motions to dismiss and denied Amadasu’s motion for judgment on the pleadings and for summary
judgment. Amadasu filed a timely appeal. He requests oral argument in his appellate brief.
        The district court’s dismissal of a suit pursuant to Fed. R. Civ. P. 12(b)(6) is reviewed de
novo. See Lepard v. NBD Bank, a Div. of Bank One, 384 F.3d 232, 235 (6th Cir. 2004); Columbia
Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). When considering a Fed. R. Civ.
P. 12(b)(6) motion to dismiss, “[t]he district court must construe the complaint in a light most
favorable to the plaintiff, accept all of the factual allegations as true, and determine whether the
plaintiff undoubtedly can prove no set of facts in support of his claims that would entitle him to
relief.” Tatum, 58 F.3d at 1109.
        Here, we conclude the district court properly dismissed Amadasu’s complaint because it
failed to state a claim upon which relief could have been granted. Amadasu’s employment
discrimination and civil rights claims based upon the termination of his employment in August 2000
are barred by res judicata. See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981);
Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995). The present case is barred because:
No. 07-3224           Amadasu v. The Christ Hospital, et al.                                    Page 3


1) the 2001 federal civil action and the present action involve the same parties - Amadasu, the
hospital, Kemme, Parlato, and Alliance. (Here he identifies three additional hospital and Alliance
employees, as well as Roberts); 2) both proceedings are based upon and arise out of the same facts,
namely Amadasu’s employment with the hospital and the termination of his employment; 3) the
prior action was adjudicated on the merits; and 4) the present case involves issues that were or could
have been raised and litigated in the prior action. See Kane, 71 F.3d at 560.
         Amadasu also failed to state a claim under § 1985. See Collyer v. Darling, 98 F.3d 211, 233
(6th Cir. 1996). Amadasu offered nothing more than the conclusory allegation that the defendants
acted in concert and, without more, failed to allege a sufficient factual basis to establish any sort of
“meeting of the minds” or to link any of the alleged conspirators in a conspiracy to deprive him of
his civil rights. In addition, Amadasu’s § 1985 claim is barred by the “‘intracorporate conspiracy’
doctrine,” which provides that where “all of the defendants are members of the same collective
entity, there are not two separate ‘people’ to form a conspiracy.” See Hull v. Cuyahoga Valley Joint
Vocational Sch. Dist. Bd. of Educ., 926 F.2d 505, 510 (6th Cir. 1991). Here, the individual
defendants were acting within the scope of their employment and all of the defendants were acting
as a collective entity to defend against Amadasu’s prior civil action. While Roberts is not an
employee of the hospital or Alliance, he acted as their agent and was part of the collective entity
when providing legal representation in the prior action. See Doherty v. American Motors Corp., 728
F.2d 334, 340 (6th Cir. 1984).
        Amadasu also failed to state a § 1986 claim. Amadasu’s failure to state a claim for relief
under § 1985 is fatal to his claims brought pursuant to § 1986 because a § 1986 claim is dependent
upon a viable § 1985 claim. See Bartell v. Lohiser, 215 F.3d 550, 560 (6th Cir. 2000); Haverstick
Enters., Inc. v. Fin. Fed. Credit, Inc., 32 F.3d 989, 994 (6th Cir. 1994).
        Amadasu’s claims against the defendants for breach of federal contracts, “aiding and
abetting” and various tortious “litigation and discovery abuses” are merely conclusory statements.
Amadasu also failed to state a claim for “interference with contractual relations and economic
advantage” under Ohio law. See Courie v. ALCOA, 832 N.E.2d 1230, 1237-38 (Ohio Ct. App.
2005).
         Amadasu’s motion to amend his complaint was also properly denied. He purported to file
an “amended complaint” after some of the defendants had filed their answer. Amadasu could then
amend his complaint only with leave of court or written consent of the defendants. See Fed. R. Civ.
P. 15(a); Keweenaw Bay Indian Cmty. v. Michigan, 11 F.3d 1341, 1348 (6th Cir. 1993). Because
the proposed amended complaint was futile, the magistrate judge properly denied Amadasu leave
to file his amended complaint. See Jet, Inc. v. Sewage Aeration Sys., 165 F.3d 419, 425 (6th Cir.
1999); Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir. 1997).
        Finally, a hearing regarding the judicial notice taken by the magistrate judge as to the
“integrated enterprise established” between Alliance and the hospital was not required. Federal Rule
of Evidence 201(e) does not require “under all circumstances, a formal hearing.” American Stores
Co. v. Comm’r of Internal Revenue, 170 F.3d 1267, 1271 (10th Cir. 1999). Since Amadasu had an
opportunity to be heard on the issue of judicial notice through the filing of his objections to the
magistrate judge’s report and recommendation and the filing of his request for a hearing, a formal
hearing was not necessary in this case.
       Accordingly, we deny the request for oral argument and affirm the district court’s judgment.
Rule 34(j)(2)(C), Rules of the Sixth Circuit.